Per Curiam.

Petitioner was suspended for a period of six months by order dated April 17,1969. The effective date of suspension was by order thereafter extended to June 30, 1969. Petitioner now seeks reinstatement.
The effective date of suspension was extended to enable petitioner to conclude 33 pending matters which were specifically enumerated in the order. However, petitioner continued to act in several other matters, not provided for in the order, and accepted fees as attorney in these matters. Also, petitioner was advised of the rules as to notifying his clients and failed in some instances to comply. As to all such failures, petitioner asserts, that he had no intention to disobey and that his actions served the best interests of his clients.
We conclude that petitioner fails to realize the seriousness or the extent of his obligations as an attorney, and that to date he has not shown a readiness to conduct himself appropriately. The motion should be consequently denied, with leave to renew six months from the date of this order.
Eager, J. P., McGivern, McNally, Stetjer and Tilzer, JJ., concur.
Motion for reinstatement denied, with leave to renew six months from the date of the order entered herein.